ITEMID: 001-127407
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2013
DOCNAME: CASE OF PERICA OREB v. CROATIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security (Article 5-3 - Reasonableness of pre-trial detention);Violation of Article 5 - Right to liberty and security (Article 5-4 - Review of lawfulness of detention);Violation of Article 6 - Right to a fair trial (Article 6-2 - Presumption of innocence)
JUDGES: Dmitry Dedov;Elisabeth Steiner;Isabelle Berro-Lefèvre;Julia Laffranque;Khanlar Hajiyev;Mirjana Lazarova Trajkovska;Ksenija Turković
TEXT: 4. The applicant was born in 1982 and lives in Split.
5. On 1 August 2008 an investigating judge of the Split County Court (Županijski sud u Splitu) opened a criminal investigation in respect of the applicant and seventeen other persons for conspiracy to supply heroin and cocaine in Croatia and Bosnia and Herzegovina in the period between 10 January and 30 July 2008.
6. At a hearing held on 7 August 2008 before the investigating judge, the applicant stated that he had decided to remain silent. The investigating judge heard evidence from another suspect.
7. On 11 August 2008 the investigating judge heard evidence from two other suspects. On the same day he asked for the applicant’s criminal record, which was submitted on 12 August 2008 with a note that he had not been previously convicted of any criminal offence.
8. On 20 August 2008 the investigating judge commissioned a psychiatric report on eleven defendants, including the applicant, in order to assess their mental state at the time the criminal offence was committed and whether they were drug addicts.
9. On 8 September 2008 a psychiatric report commissioned for the purposes of the investigation was submitted by a psychiatrist of the Split Medical Faculty. As regards the applicant, the report stated that he was a long-term drug addict who had received treatment on two occasions but with no lasting results. He had resumed taking drugs a few months before. Since being detained he had been on Heptanon therapy which helped him to overcome his withdrawal symptoms. It was recommended that he continued with that therapy.
10. On 16 September 2008 the investigating judge heard evidence from six witnesses, police officers who conducted the police inquiry prior to the institution of the criminal proceedings.
11. On 24 October 2008 the investigating judge heard evidence from another suspect and on 29 and 31 October 2008 from four further police officers. On 7 November 2008 he heard evidence from another two suspects.
12. On 21 January 2009 the State Attorney’s Office for the Prevention of Corruption and Organised Crime preferred charges of conspiracy to supply heroin and cocaine in Croatia and Bosnia and Herzegovina in the period between 10 January and 30 July 2008 against the applicant and seventeen other defendants in the Split County Court.
13. On 29 January 2009 the applicant lodged an appeal against the bill of indictment (prigovor protiv optužnice). By 4 February 2011 all the other defendants had also lodged their objections.
14. On 4 March 2009 the Supreme Court returned the bill of indictment to the State Attorney’s Office asking it to submit, within three days, a request to take further investigative steps.
15. On 10 March 2009 the State Attorney’s Office asked the investigating judge to take further steps.
16. On 13 March 2009 the investigating judge ordered a transcript of all telephone conversations between the defendants, previously tapped by the police.
17. On 12 June 2009 an expert in telecommunications submitted his report with a transcript of those telephone conversations. The transcript comprises 568 pages.
18. On 16 June 2009 the State Attorney’s Office submitted the same indictment to the Split County Court.
19. On 1 July 2009 the applicant reiterated his objection to the indictment. He also requested that the evidence obtained by the police tapping of his telephone be excluded from the case file. The other defendants also lodged their objections.
20. On 8 September 2009 the Supreme Court dismissed the objections to the indictment and refused the applicant’s request to exclude from the case file all evidence obtained by the police tapping of his telephone.
21. The first hearing scheduled for 26 April 2010 in the Split County Court was adjourned because two defendants did not appear. One of them had been sent to Zagreb Prison Hospital for treatment and the other was in another medical institution. On the same day the presiding judge ordered psychiatric report in respect of two defendants. The report was submitted on 4 May 2010.
22. A hearing before the Split County Court was held on 8 June 2010 and all the defendants stated that they would give their defence at end of the trial.
23. At hearings held on 9, 10 and 11 June 2010 eight witnesses and the expert in psychiatry gave their evidence.
24. At hearings held on 19 and 20 July 2010 four witnesses gave their evidence.
25. At a hearing held on 21 July 2010 the County Court refused the request by the defence to exclude from the case file recordings of the defendants’ conversations.
26. At a hearing held on 14 September 2010 the majority of the defendants, including the applicant, pleaded guilty and two further witnesses gave their evidence.
27. Further hearings were held on 16 and 20 September 2010 and at the latter hearing a judgment was adopted, finding the applicant guilty and sentencing him to three years’ imprisonment. His detention was lifted.
28. Some of the defendants lodged appeals against the first-instance judgment and the proceedings are currently pending before the Supreme Court.
29. On 1 August 2008 an investigating judge of the Split County Court ordered all the suspects to be detained on the grounds under Article 102 § 1 (1), (3) and (4) of the Code of Criminal Procedure, namely the danger of the suspects absconding, the danger of the suspects reoffending and the gravity of the charges. The relevant part of the decision, referring to the grounds for detention, reads:
“In view of the manner in which the criminal offence was committed, the type and quantity of the illegal substances in which the suspects were trafficking, the large number of illegal transactions and the persistence and determination involved in committing the criminal offences, as well as the fact that the suspects are mostly unemployed with no means of support and that the suspects ... and Perica Oreb have previously been convicted of the same criminal offence or of similar criminal offences, there exists a justified fear that if released they might repeat a criminal offence of the same kind ...”
30. A report drawn up on 4 August 2008 by the Split Police Department expressly notes that the applicant had voluntarily come to that Department that day and that he had then been taken to Split Prison.
31. In his appeal of 7 August 2008 the applicant argued that the written charges against him alleged that he had had contact with only one of the other suspects, which showed that he could not have been a participant in any organised criminal activity since he did not know about the involvement of the other suspects and they were not even known to him. He supported these assertions with the argument that no illegal substances, money or equipment necessary for trafficking in the said substances on a large scale, such as packaging or scales, had been found on him, and that this showed that he personally had not been involved in such trafficking.
32. He also claimed that he had never been convicted by a final judgment of trafficking in illegal substances, but only of the criminal offence of using illegal substances and that he was not a drug addict. Lastly, he argued that the possibility of ordering an alternative measure to detention had not been considered.
33. On 8 August 2008 the investigating judge asked for a copy of the applicant’s criminal record. The report of 12 August 2008 submitted by the Ministry of Justice indicated that the applicant had not been convicted of any criminal offence.
34. On 22 August 2008 a three-judge panel of the Split County Court examined the appeals lodged by the defendants. It accepted that the ground under Article 102 § 1(1) of the Code of Criminal Procedure no longer persisted. In other respects it dismissed the applicant’s appeal on the grounds that: the documents in the case file showed that the applicant had previously been convicted of similar criminal offences (without any further explanations in that respect), and that the persistent criminal activity over a long period with which the suspects were charged taken together with their economic situation justified the fear that they might repeat the same offences. The relevant part of the decision reads:
“In view of the level of criminal activity with which the defendants are charged, namely, that they have been engaged in trafficking in illegal drugs over a long period of time, and in view of the resolve and persistence shown in committing the offence, the fact that the defendants ... Perica Oreb ... have already been convicted of criminal offences, and almost all defendants have no means of subsistence, all these things indicate that there is a danger of the defendants reoffending ...
The manner in which the criminal offences were committed, with the defendants organising themselves into a group, and the quantity of the illegal substances whose sale might put at risk the health of a large number of persons, amount to grave circumstances ...”
35. On 3 September 2008 the investigating judge extended the applicant’s detention for a further month on the grounds under Article 102 § 1 (3) and (4) of the Code of Criminal Procedure (the danger of reoffending and the gravity of the charges). The relevant part of the decision reads:
“In view of the level of criminal activity with which the defendants have been charged, namely, that they have been engaged in trafficking in illegal drugs over a long period of time, and in view of the resolve to commit criminal offences and the fact that the defendants have previously been convicted of similar criminal offences, there is a danger of the defendants reoffending ...
The offence was committed under grave circumstances as shown by the manner in which it was committed, the fact that the defendants organised a group and the quantity of the illegal substances in circulation, which, through the sale on the illegal market, could put at risk the health of a number of persons.”
36. In his appeal of 8 September 2008 the applicant argued that he had not previously been convicted of the same offence and that the ordering of his detention under Article 102 § 1 (3) of the Code of Criminal Procedure (danger of reoffending) violated the principle of the presumption of innocence. He also reiterated that the written charges against him alleged that he had had contact with only one of the other suspects, which showed that he could not have been a participant in any organised criminal activity since he did not know about the involvement of the other suspects and did not even know who they were. He argued, in support of those assertions, that no illegal substances, money or materials necessary for trafficking in the said substances on a large scale, such as packaging or scales, had been found on him and that this showed that he had not personally been involved in such trafficking.
37. On 11 September 2008 a three-judge panel of the Split County Court dismissed the applicant’s appeal. The relevant part of the decision reads:
“... the defendants have been charged with the criminal offence of trafficking in illegal drugs between 10 January and 30 July 2008 ... The documents in the case file show that the defendant ... Perica Oreb has already been convicted of similar criminal offences; the defendant Perica Oreb ... is unemployed, and all three defendants have no assets.
In view of the high level of criminal activity with which they have been charged, namely that they engaged in trafficking in illegal drugs during the above-mentioned period and showed resolve and persistence in committing the offence, as well as their economic situation – all these circumstances taken together indicate a danger of the defendants reoffending ...
Furthermore, the offence was committed under grave circumstances as shown by the manner in which it was committed, the fact that the defendants organised a group and the quantity of the illegal substances, which through their sale on the illegal market could put at risk the health of a number of persons ...”
38. On 3 October 2008 the investigating judge lifted the applicant’s detention on the ground that the psychiatric report indicated that he had been a drug user and that he had been buying drugs for his own use and not in order to sell it to others. His immediate release was ordered as well. The State Attorney lodged an appeal on 7 October 2008.
39. On 10 October 2008 a three-judge panel of the Split County Court allowed the appeal and extended the applicant’s detention again on the grounds under Article 102 § 1 (3) and (4) of the Code of Criminal Procedure. The reasoning was the same as that in the decision of 11 September 2008. It was stated, inter alia, that the documents in the case file showed that the applicant had previously been convicted of similar criminal offences (without any further explanations in that respect). The applicant was re-detained on 28 October 2008.
40. On 21 November 2008 the investigating judge extended the detention in respect of all the defendants for a further month again on the grounds under Article 102 § 1 (3) and (4) of the Code of Criminal Procedure. This decision was quashed by a three-judge panel of the Split County Court on 11 December 2008 on the ground that the period of further detention had to be specified for each defendant.
41. On 10 December 2008, in another set of criminal proceedings, the Dubrovnik County Court convicted the applicant of trafficking in heroin and sentenced him to two years’ imprisonment.
42. On 15 December 2008 the investigating judge extended the applicant’s detention until 28 December 2008, again on the grounds under Article 102 § 1 (3) and (4) of the Code of Criminal Procedure. The reasoning relied on the allegations that the accused had been charged with trafficking in substantial quantities of heroin as their primary activity. On 16 December 2008 the applicant lodged an appeal. He argued that no drugs, money or tools typical for the sale of drugs had been found on him and that he had never been convicted of any drug-related crimes. He again argued that the possibility of ordering an alternative measure to detention had not been considered.
43. On 23 December 2008 the investigating judge issued a fresh decision extending the applicant’s detention until 28 December, again on the grounds under Article 102 § 1 (3) and (4) of the Code of Criminal Procedure. He relied on the allegations that the accused had been charged with trafficking in substantial quantities of heroin as their primary activity, on the gravity of the charges and the fact that the defendants had no means of support, without giving further details in this respect.
44. On 24 December 2008 a three-judge panel of the Split County Court declared the applicant’s appeal of 16 December 2008 inadmissible because a fresh decision on detention had been adopted in the meantime.
45. On 30 December 2008 the applicant lodged an appeal against the investigating judge’s decision of 23 December 2008. He reiterated the arguments from his previous appeal of 16 December 2008 and added that before his arrest he had been employed at a hotel in Cavtat.
46. On 14 January 2009 a three-judge panel of the Split County Court dismissed the appeal and reiterated the reasoning from its decision of 11 September 2008. It also stressed that the applicant had been convicted before and that he had no assets.
47. On 21 January 2009 the applicant lodged a constitutional complaint against the above decision, arguing that the following rights had been violated: his right to personal liberty; right to a fair trial; his right to equality before the law because the grounds for detention had been interpreted in an unusual fashion; and his right to an effective remedy because the examination of his appeal had been inadequate.
48. On 23 January 2009 the Split County Court extended the applicant’s detention, again on the grounds under Article 102 § 1 (3) and (4) of the Code of Criminal Procedure. In addition to the reasoning in the previous decisions, it added that the applicant was a drug addict and stated, inter alia, that he had already been convicted of similar criminal offences, without any further explanations in that respect.
49. On 27 January 2009 the applicant lodged an appeal. In addition to the arguments put forward in his appeal of 16 and 30 December 2008 he added that his parents had a regular income and that therefore it could not be said that he had no means of subsistence.
50. On 16 February 2009 the Supreme Court dismissed the appeal of 27 January 2009, holding that the alleged manner in which the criminal offence had been committed amounted to particularly grave circumstances which justified detention on the ground under Article 102 § 1 (4) of the Code of Criminal Procedure. As regards the ground under Article 102 § 1 (3) – danger of reoffending – it was deemed justified since the applicant was a drug addict and two other sets of criminal proceedings concerning drug-related offences were pending against him, one before the Čakovec County Court and the other before the Dubrovnik County Court.
51. On 19 February 2009 the Constitutional Court declared the applicant’s constitutional complaint of 22 January 2009 against the decision of 14 January 2009 inadmissible on the ground that a fresh decision on detention had been adopted in the meantime.
52. On 16 April 2009 the Split County Court extended the applicant’s detention, again on the grounds under Article 102 § 1 (3) and (4) of the Code of Criminal Procedure and with the same reasoning as before, stating, inter alia, that the applicant had already been convicted of similar offences, without any further explanations in that respect.
53. On 8 May 2009 the Supreme Court quashed the decision of 16 April 2009 on the ground that the three-judge panel which adopted it had no such power and that it was the investigating judge who should have decided whether to extend the detention.
54. On 15 May 2009 the investigating judge extended the applicant’s detention, again on the grounds under Article 102 § 1 (3) and (4) of the Code of Criminal Procedure. The reasoning relied on the allegations that the accused had been charged with trafficking in substantial quantities of heroin as their primary activity and had no other income. In his appeal lodged the same day the applicant reiterated the arguments from his appeal of 30 December 2008. As regards his previous conviction, he argued that the Dubrovnik County Court’s judgment of 10 December 2008 had not yet become final.
55. On 28 May 2009 the Supreme Court dismissed the appeal, endorsing the reasons put forward by the investigating judge.
56. On 10 June 2009 the investigating judge again extended the applicant’s detention, again on the grounds under Article 102 § 1 (3) and (4) of the Code of Criminal Procedure and with the same reasoning as in the decision of 15 May 2009.
57. On 16 June 2009 the applicant lodged an appeal. He reiterated his previous arguments.
58. On 18 June 2009 a three-judge panel of the Split County Court extended the applicant’s detention, again on the grounds under Article 102 § 1 (3) and (4) of the Code of Criminal Procedure, reiterating the same reasoning as in the previous decisions concerning the applicant’s detention. It stated, inter alia, that the documents in the case file showed that the applicant had already been convicted of similar offences, without any further explanations in that respect.
59. On 24 June 2009 the applicant lodged an appeal reiterating his previous arguments.
60. On 30 June 2009 a three-judge panel of the Split County Court declared the applicant’s appeal of 16 June 2009 inadmissible because a fresh decision on his detention had been adopted in the meantime.
61. On 13 July 2009 the Supreme Court dismissed the applicant’s appeal of 24 June 2009. As to the applicant’s previous convictions, it stated:
“All appellants, save for ... Perica Oreb ... had already been convicted of similar criminal offences ...
... criminal proceedings are currently pending against the accused Perica Oreb before the Dubrovnik County Court in which he has been convicted, by a judgment that has not yet become final, of a criminal offence under Article 173 § 2 of the Criminal Code and sentenced to two years’ imprisonment. Therefore, the fact that the accused had not been finally convicted could not alter conclusion that there is a danger of him reoffending since other criminal proceedings are pending against the accused, which is also relevant in assessing the conformity of their lifestyles with the laws.
...”
62. On 14 September 2009 a three-judge panel of the Split County Court again extended the applicant’s detention on the grounds under Article 102 § 1 (3) and (4) of the Code of Criminal Procedure, reiterating the same reasoning as in the previous decisions concerning the applicant’s detention and stating, inter alia, that the documents in the case file showed that the applicant had already been convicted of similar offences, without any further explanations in that respect.
63. On 17 September 2009 the applicant lodged an appeal reiterating his previous arguments.
64. On 28 September 2009 the Supreme Court dismissed the appeal. As to the applicant’s previous convictions, it stated:
“All appellants, save for ... Perica Oreb ... had already been convicted of similar criminal offences ...
... criminal proceedings are currently pending against the accused Perica Oreb before the Dubrovnik County Court in which he has been convicted, by a judgment that has not yet become final, of a criminal offence under Article 173 § 2 of the Criminal Code and sentenced to two years’ imprisonment.
The above circumstances taken together justify the fear that they would continue committing the same or similar offences and that therefore [the decision to extend] their detention on the ground under Article 102 § 1 (3) of the Code of Criminal Procedure is correct.
...”
65. The applicant lodged a constitutional complaint, challenging the grounds for and the duration of his detention.
66. On 26 November 2009 a three-judge panel of the Split County Court extended the applicant’s detention, again on the grounds under Article 102 § 1 (3) and (4) of the Code of Criminal Procedure, reiterating the same reasoning as in the previous decisions concerning the applicant’s detention and stating that the applicant’s criminal record showed that he had already been convicted of similar offences.
67. On 1 December 2009 the applicant lodged an appeal reiterating his previous arguments.
68. On 15 December 2009 the Constitutional Court declared the applicant’s constitutional complaint against the decision of 28 September 2009 inadmissible on the ground that it was no longer in effect since a fresh decision on the applicant’s detention had meanwhile been adopted.
69. On 16 December 2009 the Supreme Court dismissed the appeal. As to the applicant’s previous convictions, it stated:
“All appellants, save for ... Perica Oreb ... had already been convicted of similar criminal offences ...
Even though there is no previous conviction in the criminal record of Perica Oreb, the documents in the case file show that ... criminal proceedings are currently pending against him before the Dubrovnik County Court in which he has been convicted, by a judgment that has not yet become final, of a criminal offence under Article 173 § 2 of the Criminal Code and sentenced to two years’ imprisonment. These circumstances, contrary to the submissions of all the appellants, are relevant in assessing the conformity of their lifestyles with the laws.
The above circumstances together with the fact that all of the appellants, save for D.R., are heroin addicts and the accused ... Perica Oreb is unemployed ... justify the fear that, if at large, they would continue to commit the same or similar criminal offences and therefore [the decision to extend] their detention on the ground under Article 102 § 1 (3) of the Code of Criminal Procedure is correct.
...”
70. The applicant lodged a constitutional complaint, again challenging the grounds for and the duration of his detention.
71. On 12 February 2010 a three-judge panel of the Split County Court extended the applicant’s detention, again on the grounds under Article 102 § 1 (3) and (4) of the Code of Criminal Procedure. The reasoning relied on the indictment, which charged the accused with conspiracy to supply a large quantity of heroin for a longer period of time, the danger of such criminal activity, the fact that they were heroin addicts and had no other income.
72. On 18 February 2010 the applicant lodged an appeal reiterating his previous arguments.
73. On 25 February 2010 the Constitutional Court declared the applicant’s constitutional complaint against the decision of 16 December 2009 inadmissible on the ground that it was no longer in effect since a fresh decision on the applicant’s detention had meanwhile been adopted.
74. On 12 March 2010 the Supreme Court dismissed the appeal, endorsing the reasoning of the impugned decision. As regards the applicant, it specifically stated that:
“The accused Perica Oreb is, according to his own statement, unemployed, with no assets and the psychiatric report shows that he is a heroin addict. Furthermore, he has been convicted of the offence under Article 173 § 2 of the Criminal Code by a judgment of the Dubrovnik County Court which has not yet become final”
75. On 12 May 2010 a three-judge panel of the Split County Court extended the applicant’s detention, again on the grounds under Article 102 § 1 (3) and (4) of the Code of Criminal Procedure, reiterating the same reasoning as in its decision of 12 February 2010.
76. On 14 May 2010 the applicant lodged an appeal reiterating his previous arguments.
77. On 23 June 2010 the Supreme Court dismissed the appeal, endorsing the reasoning of the impugned decision. As regards the applicant, it specifically gave the same reasons as in its decision of 12 March 2010.
78. On 24 August 2010 a three-judge panel of the Split County Court extended the applicant’s detention, again on the grounds under Article 102 § 1 (3) and (4) of the Code of Criminal Procedure, reiterating the same reasoning as in the decision of 12 May 2010.
79. On 30 August 2010 the applicant lodged an appeal reiterating his previous arguments. As indicated above (paragraph 27) the applicant was convicted by the County Court and released on 20 September 2010.
80. The relevant provisions of the Code of Criminal Procedure (Official Gazette nos. 110/1997, 27/1998, 58/1999, 112/1999, 58/2002 and 62/2003) provide:
“(1) Where the conditions for ordering detention under Article 102 of this Code have been fulfilled, and where the same purpose may be achieved by other preventive measures under this Article, the court shall order that one or more preventive measures are to be applied ...
(2) Preventive measures are:
1) prohibition on leaving one’s place of residence;
2) prohibition on being in a certain place or area;
3) obligation on the defendant to report periodically to a certain person or a State body;
4) prohibition on access to a certain person or on establishing or maintaining contact with a certain person;
5) prohibition on undertaking a certain business activity;
6) temporary seizure of a passport or other document necessary for crossing the State border;
7) temporary seizure of a driving licence.
...”
(1) Detention may be imposed only if the same purpose cannot be achieved by another [preventive] measure.
(2) Detention shall be lifted and the detainee released as soon as the grounds for detention cease to exist.
(3) When deciding on detention, in particular its duration, the court shall take into consideration the proportionality between the gravity of the offence, the sentence which ... may be expected to be imposed, and the need to order and determine the duration of detention.
(4) The judicial authorities conducting the criminal proceedings shall proceed with particular urgency when the defendant is in detention and shall review of their own motion whether the grounds and legal conditions for detention have ceased to exist, in which case the detention measure shall immediately be lifted.
(1) Where a reasonable suspicion exists that a person has committed an offence, that person may be placed in detention:
...
3. special circumstances justify the suspicion that the person concerned might reoffend ...
4. if the charges involved relate to murder, robbery, rape, terrorism, kidnapping, drug abuse, extortion or any other offence carrying a sentence of at least twelve years’ imprisonment, when detention is justified by the modus operandi or other especially grave circumstances of the offence.
81. The relevant provisions of the Enforcement of Prison Sentences Act (Zakon o izvršavanju kazne zatvora, Official Gazette nos. 128/1999 and 190/2003) read as follows:
“(1) This Act regulates the execution of prison sentences.
...”
“The terms used in this Act have the following meaning:
1. A detainee is any person held in detention pursuant to a pre-trial detention order.
...
3. An inmate is any person sentenced to a prison sentence for a criminal offence, serving the prison sentence in a prison or in a jail.
...”
“(1) An inmate may lodge a request for judicial protection against any acts or decisions unlawfully denying him, or limiting him in, any of the rights guaranteed by this Act.
(2) Requests for judicial protection shall be decided by the judge responsible for the execution of sentences.”
“ ...
(4) If a convict’s pre-trial detention has been ordered or extended in another set of criminal proceedings, the judge responsible for the execution of the prison sentence shall send him to serve the prison sentence which will start after the pre-trial detention has been lifted.
...”
82. In its decision of 17 March 2009, nos. U-III/4182/2008 and U-III/678/2009, in the case of Robert Peša, concerning, inter alia, the conditions of his pre-trial detention in Zagreb Prison, the Constitutional Court found a violation of Mr Peša’s right to human treatment and to respect for his dignity and also ordered the Government to adjust the facilities at Zagreb Prison to the needs of detainees within a reasonable time, not exceeding five years. It further held that a complaint about prison conditions to a judge responsible for the execution of sentences under the Enforcement of Prison Sentences Act was also to be used by persons in pre-trial detention. The relevant part of this decision reads:
“20. ... the Constitutional Court established the following obligatory legal opinion:
- the courts are obliged to apply the same procedures concerning requests for protection of the rights of convicted prisoners to the judges responsible for the execution of sentences with respect to such requests lodged by persons placed in pre-trial detention ...
...
22. For the reasons set out in points ... 17 [of this decision] the Constitutional Court finds that the general conditions of the applicant’s detention amount to degrading treatment and thus infringe his constitutional rights guaranteed under Articles 23 and 25 § 1 of the Constitution as well as his rights under Article 3 of the Convention.
The Constitutional Court has not addressed the possibility of granting the applicant just satisfaction for the above infringements of his constitutional and Convention rights because in the Croatian legal system there exists another, effective legal remedy in that respect (see the Constitutional Court’s decision no. U-III-1437/07 of 23 April 2008.”
83. In decision no. U-III-1437/2007 of 23 April 2008 the Constitutional Court found that the conditions of detention of a prisoner, P.M., in Lepoglava State Prison amounted to inhuman treatment. It also addressed the question of P.M.’s claim for just satisfaction. The relevant parts of the decision read:
“In particular, the Constitutional Court finds unacceptable the [lower] courts’ opinion that in this case a claim for non-pecuniary damage cannot be awarded under section 200 of the Civil Obligations Act on the ground that such a compensation claim is unfounded in law.
...
Section 1046 of the Civil Obligations Act defines non-pecuniary damage as infringement of the right to respect for one’s personal integrity. In other words, every infringement of one’s right to personal integrity amounts to non-pecuniary damage.
Section 19(2) of the Civil Obligations Act defines the right to personal integrity for the purposes of that Act as: the right to life, physical and mental health, reputation, honour, respect for one’s dignity and name, privacy of personal and family life, freedom and other aspects.
... it is to be concluded that in this case there has been a violation of human, constitutional and personal values because the applicant was in prison conditions which were incompatible with the standards prescribed by the Enforcement of Prison Sentences Act and also with the legal standards under Article 25 § 1 of the Constitution. For that reason the courts are obliged to award compensation for the infringement of the applicant’s dignity.
...”
VIOLATED_ARTICLES: 5
6
VIOLATED_PARAGRAPHS: 5-3
5-4
6-2
